NEITHER THIS COMMON STOCK PURCHASE WARRANT NOR THE SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933 ACT, AS AMENDED (THE “1933 ACT”) OR THE SECURITES LAW OF ANY STATE, AND
NEITHER THIS COMMON STOCK PURCHASE WARRANT OR SUCH SHARES MAY BE SOLD OR
OTHERWISE TRANSFERRED OTHER THAN (A) TO THE COMPANY, (B) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT AND APPLICABLE STATE SECURITIES
LAWS, OR (C) REGISTRATION UNDER THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.

 

---------------------------------------

 

DENTAL PATIENT CARE AMERICA, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Holder:

 

Heartland Dental Care, Inc.

1200 Network Centre, Suite 2

Effingham, Illinois 62401

Attn: John Slack

Executive Vice President

and Chief Financial Officer

 

Expiration Date:

November 15, 2011

 

Exercise Price per Share: $ 0.25

 

DENTAL PATIENT CARE AMERICA, INC., Utah corporation (the “Company”) in
consideration of ten dollars ($10.00) and other good and valuable consideration
the receipt of which is hereby acknowledged, hereby grants to HEARTLAND DENTAL
CARE, INC., or its registered assigns (the “Warrant Holder”) the right and
option to purchase from the Company that number of shares that when issued will
be equal to (i) the product of (a) a fraction, the numerator of which is the
actual cumulative amount of loan proceeds funded under that certain Loan,
Security and Warrant Agreement of even date herewith by and among the Company,
Subsidiaries of the Company and the Warrant Holder, and the denominator of which
is $1,250,000, multiplied times (b) ten percent (10%), of (ii) the total number
of issued and outstanding shares of common stock, on a fully diluted basis, on
the Exercise Date net of shares issued as a result of prior partial exercises of
common stock, no par value (the “Common Stock”), of the Company (each such
share, a “Warrant Share” and all such shares, the “Warrant Shares”) in exchange
for (1) this Warrant and (2) $0.25 per share in cash or in shares of Common
Stock (the “Exercise Price”), at any time and from time to time beginning the
first anniversary of the date hereof and continuing through 5:00 p.m. Utah time,
on the Expiration Date, and subject to the following terms and conditions:

 

1

CHGO1\30855548.5

 

--------------------------------------------------------------------------------



1.            Registration of Warrant. The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Warrant Holder hereof from time to time.
The Company may deem and treat the registered Warrant Holder of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Warrant Holder, and for all other purposes, and the Company
shall not be affected by notice to the contrary.

 

2.            Investment Representation. The Warrant Holder by accepting this
Warrant represents that the Warrant Holder is acquiring this Warrant for its own
account or the account of an affiliate for investment purposes and not with the
view to any offering or distribution and that the Warrant Holder will not sell
or otherwise dispose of this Warrant or the underlying Warrant Shares in
violation of applicable securities laws. The Warrant Holder acknowledges that
the certificates representing any Warrant Shares will bear a legend indicating
that they have not been registered under the United States Securities Act of
1933, as amended (the “1933 Act”) and may not be sold by the Warrant Holder
except pursuant to an effective registration statement or pursuant to an
exemption from registration requirements of the 1933 Act and in accordance with
federal and state securities laws. “Person” means an individual, partnership,
firm, limited liability company, trust, joint venture, association, corporation,
or any other legal entity.

 

3.            Validity of Warrant and Issue of Shares. The Company represents
and warrants that this Warrant has been duly authorized and validly issued and
warrants and agrees that all of Common Stock that may be issued upon the
exercise of the rights represented by this Warrant will, when issued upon such
exercise, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges with respect to the issue thereof. The
Company further warrants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized and reserved a sufficient number of Common Stock to
provide for the exercise of the rights represented by this Warrant.

 

 

4.

Registration of Transfers and Exchange of Warrants.

 

a. Subject to compliance with the legend set forth on the face of this Warrant,
the Company shall register the transfer of any portion of this Warrant in the
Warrant in the Warrant Register, upon surrender of this Warrant with the Form of
Assignment attached hereto duly completed and signed, to the Company at the
office specified in or pursuant to Section 9. Upon any such registration or
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder. The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.

 

b. This Warrant is exchangeable, upon the surrender hereof by the Warrant Holder
at the office of the Company specified in or pursuant to Section 9 for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder. Any such New Warrant
will be dated the date of such exchange.

 

2

CHGO1\30855548.5

 

--------------------------------------------------------------------------------





 

5.

Exercise of Warrants.

 

a. Within three (3) trading days after delivery to the Company of this Warrant
and the Form of Election to Purchase attached hereto duly completed and signed,
at its address set forth in Section 9 the Company shall deliver to the Warrant
Holder written notice of the number of Warrant Shares purchasable upon exercise
of the Warrant., and thereafter, upon payment and delivery of the Exercise Price
per Warrant Share multiplied by the number of Warrant Shares that the Warrant
Holder intends to purchase, in lawful money of the United States of America, in
cash or by certified or official bank check or checks, to the Company, all as
specified by the Warrant Holder in the Form of Election to Purchase, the Company
shall promptly (but in no event later than 7 business days after the Date of
Exercise) issue or cause to be issued and cause to be delivered to or upon the
written order of the Warrant Holder and in such name or names as the Warrant
Holder may designate (subject to the restrictions on transfer described in the
legend set forth on the face of this Warrant), a certificate for the Warrant
Shares issuable upon such exercise, with such restrictive legend as required by
the 1933 Act. Any person so designated by the Warrant Holder to receive Warrant
Shares shall be deemed to have become holder of record of such Warrant Shares as
of the Date of Exercise of this Warrant.

 

b. The Company shall determine the number of shares of Common Stock for which
this Warrant may be exercised. For purposes of said determination there shall be
added to the number of shares of Common Stock issued and outstanding pn said
Exercise Date, the total number of shares of Common Stock then issuable upon
conversion of any convertible securities on instruments, the total number of
shares of Common Stock issuable upon exchange of any security, instrument or
contract, and the total number of shares of Common Stock issuable upon exercise
of any outstanding options or other warrants to purchase shares of capital stock
of the Company (collectively, “Outstanding Shares”). The total number of Warrant
Shares shall be determined by dividing the number of Outstanding Shares by 90%
and then subtracting from said result the number of Outstanding Shares. The
number of Warrant Shares for which this Warrant may then be exercised shall be
the total Warrant Shares, as determined aforesaid, minus Warrant Shares issued
upon any previous partial exercise of this Warrant.

 

c. A “Date of Exercise” means a date on which the Company shall have received
this Warrant (or any New Warrant, as applicable), with the Form of Election to
Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed.

 

d. This Warrant shall be exercisable in whole or in part. If less than all of
the Warrant Shares which may be purchased under this Warrant are exercised at
any time, the Company shall issue or cause to be issued, at its expense, a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares
for which this Warrant may be exercised.

 

e. (i) Notwithstanding anything contained herein to the contrary, the holder of
this Warrant may, in its sole discretion, exercise this Warrant in whole or in
part and, in lieu of making the cash payment otherwise contemplated to be made
to the Company upon such exercise in payment of the Aggregate Exercise Price,
elect to receive the “Net Number” of shares of Common Stock determined according
to the following formula (a “Cashless Exercise”):

 

Net Number = (A x (B - C))/B

 

(ii) For purposes of the foregoing formula:

 

3

CHGO1\30855548.5

 

--------------------------------------------------------------------------------



A= the total number shares with respect to which this Warrant is then being
exercised.

 

B= the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the Exercise Notice.

 

C= the Warrant Exercise Price then in effect at the time of such exercise.

 

6.            Adjustment of Exercise Price and Number of Shares. The character
of the shares of stock or other securities at the time issuable upon exercise of
this Warrant and the Exercise Price therefore, are subject to adjustment upon
the occurrence of the following events, and all such adjustments shall be
cumulative:

 

a.            Adjustment for Stock Splits, Stock Dividends, Recapitalizations,
Etc. The Exercise Price of this Warrant and the number of shares of Common Stock
or other securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.

 

b.            Adjustment for Reorganization, Consolidation, Merger, Etc. In case
of any consolidation or merger of the Company with or into any other
corporation, entity or person, or any other corporate reorganization, in which
the Company shall not be the continuing or surviving entity of such
consolidation, merger or reorganization (any such transaction being hereinafter
referred to as a “Reorganization”), then, in each case, the holder of this
Warrant, on exercise hereof at any time after the consummation or effective date
of such Reorganization (the “Effective Date”), shall receive, in lieu of the
shares of stock or other securities at any time issuable upon the exercise of
the Warrant issuable on such exercise prior to the Effective Date, the stock and
other securities and property (including cash) to which such holder would have
been entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).

 

c.             Certificate as to Adjustments. In case of any adjustment or
readjustment in the price or kind of securities issuable on the exercise of this
Warrant, the Company will promptly give written notice thereof to the holder of
this Warrant in the form of a certificate, certified and confirmed by the Board
of Directors of the Company, setting forth such adjustment or readjustment and
showing in reasonable detail the facts upon which such adjustment or
readjustment is based.

 

7.            Fractional Shares. The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant.
The number of full Warrant Shares that shall be issuable upon the exercise of
this Warrant shall be computed on the basis of the aggregate number of Warrants
Shares purchasable on exercise of this Warrant so presented. If any fraction of
a Warrant Share would, except for the provisions of this Section 7, be issuable
on the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.

 

8.            Sale or Merger of the Company. In the event of a sale of all or
substantially all of the assets of the Company or the merger or consolidation of
the Company in a transaction in which the Company is not the surviving entity,
notwithstanding anything in this Warrant to the

 

4

CHGO1\30855548.5

 

--------------------------------------------------------------------------------



contrary the Warrant Holder will have the right to immediately exercise the
warrant concurrent with the sale.

 

9.            Notice. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or certified mail
confirmation; (iii) on the date delivered by an overnight courier service; or
(iv) on the third business day after it is mailed by registered or certified
mail, return receipt requested with postage and other fees prepaid as follows:

 

If to the Company:

 

Dental Patient Care America, Inc.

2150 South 1300 East

Salt Lake City, UT 84106

Attention: Michael Silva, Chief Executive Officer

 

If to the Warrant Holder:

 

 

Heartland Dental Care, Inc.

 

1200 Network Centre, Suite 2

 

Effingham, IL 62401

 

Attention: John Slack, Executive Vice President

 

and Chief Financial Officer

 

10.

Miscellaneous.

 

a. This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Warrant may
be amended only in writing and signed by the Company and the Warrant Holder.

 

b. Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.

 

c. This Warrant shall be governed by, construed and enforced in accordance with
the internal laws of the State of Illinois without regard to the principles of
conflicts of law thereof.

 

d. The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

e. In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

f. The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.

 

5

CHGO1\30855548.5

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.

 

DENTAL PATIENT CARE AMERICA, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

6

CHGO1\30855548.5

 

--------------------------------------------------------------------------------



FORM OF ELECTION TO PURCHASE

 

(To be executed and delivered by the Warrant Holder to exercise the Common Stock
Purchase Warrant)

 

To: DENTAL PATIENT CARE AMERICA, INC:

 

In accordance with the Warrant enclosed with this Election to Purchase, the
undersigned hereby irrevocably elects to purchase ____ percent of the total
number of Warrant Shares issuable by DENTAL PATIENT CARE AMERICA, INC. The
undersigned agrees to pay $0. _____ , the Exercise Price in the Warrant, for
each Warrant Share being purchased, either in cash or by cashless exercise,
which sum represents the aggregate Exercise Price (as defined in the Warrant
together with any applicable taxes payable by the undersigned pursuant to the
Warrant. Please deliver to the undersigned written notice of the number of
Warrant Shares that may be purchased under the Warrant.

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

 

 

 

(Please print name and address)

 

(Please insert Social Security or Tax Identification Number)

 

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:

 

 

 

(Please print name and address)

 

7

CHGO1\30855548.5

 

--------------------------------------------------------------------------------



Page 2 of Election to Purchase

 

Dated:

Name of Warrant Holder:

 

(Print)          

 

By:  

(Name:)      

 

(Title:)         

 

Signature must conform in all respects to name of

 

Warrant Holder as specified on the face of the

Warrant

 

 

8

CHGO1\30855548.5

 

 